State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 9, 2015                     518614
________________________________

In the Matter of the Claim of
   PENNY TRAVIS,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC.,                           MEMORANDUM AND ORDER
                    Appellant;

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                             __________


      Bond, Schoeneck & King, PLLC, Syracuse (L. Michael Zinser
of Zinser Law Firm, Nashville, Tennessee, admitted pro hac vice),
for appellant.

     James W. Cooper, Warrensburg, for Penny Travis, respondent.

      Eric T. Schneiderman, Attorney General, New York City (Mary
Hughes of counsel), for Commissioner of Labor, respondent.

      Satterlee Stephens Burke & Burke LLP, New York City (Mark
A. Fowler of counsel), for New York News Publishers Association,
amicus curiae.

                             __________
                              -2-                518614

Lynch, J.

      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed June 10, 2013, which ruled that Gannett Satellite
Information Network, Inc. is liable for unemployment insurance
contributions on remuneration paid to claimant and others
similarly situated.

      Claimant contracted with Gannett Satellite Information
Network, Inc. to deliver newspapers and other publications.
After an Administrative Law Judge (hereinfter ALJ) found claimant
to be an independent contractor ineligible for unemployment
insurance benefits, the Unemployment Insurance Appeal Board
reversed the ALJ's decision, found that claimant and others
similarly situated were employees and held Gannett liable for
unemployment insurance contributions. Gannett appeals.

      In Matter of Armison (Gannett Co., Inc.-Commissioner of
Labor) (122 AD3d 1101, 1103 [2014], lv dismissed 24 NY3d 1209
[2015]), this Court recently affirmed decisions of the Board
finding that claimants performing delivery services for Gannett
and Gannett Company, Inc. under contracts, which in all relevant
respects are identical to claimant's contract herein, were
employees entitled to unemployment insurance benefits. Given
that the indicia of control here retained by Gannett mirrors that
in Armison, we find that the Board's decision that claimant was
an employee and that Gannett was liable for additional
unemployment contributions was supported by substantial evidence
(see Matter of Hunter [Gannett Co., Inc.-Commissioner of Labor],
125 AD3d 1166, 1167-1168 [2015]; Matter of Isaacs [Speedy Media
Assoc., LLC-Commissioner of Labor], 125 AD3d 1077, 1079 [2015];
see also Matter of Gager [Gannette Satellite Information Network,
Inc.-Commissioner of Labor], ___ AD3d ___ [decided herewith]).
Also, as in Armison, we find that the decision is consistent with
Department of Labor guidelines.

     Lahtinen, J.P., Garry and Devine, JJ., concur.
                        -3-                  518614

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court